Opinion.— It is not easy to perceive upon what ground the court rejected these drafts when offered in testimony. It is not suggested anywhere in the record, and the appellee has filed no briefs. The overruling of the general demurrer to the petition based upon them indicates that in the opinion of the judge they were a good cause of action.
Without doubt Wren was responsible upon them by reason of his indorsement. And prima facie the county of Guadalupe was liable thereon. On their face they purport to be on account of Guadalupe countv7 prisoners kept in Hays county jail. Guadalupe county was responsible for the payment of the charges of keeping and guarding them. And the manner in which that liability shall be fixed is determined by the statute. P. D., art. 3395. It provides that the chief justice “ shall also give the said sheriff a draft for the amount of each account allowed by him on account of any prisoners brought from another count}7 for safe keeping or trial, or change of venue, on the county treasurer of the county from which such prisoner may have been *36brought, and the same, when presented to the treasurer of-such last-named county, shall be paid out of any money in his hands.” '
Whether further proof than these drafts afforded of the justice of the claim upon the county of Guadalupe might be required, or what defense could be made to them, is not the question presented. But they were given to the sheriff apparently in substantial compliance with the statute, and as a necessary prerequisite to the collection of his claim against the county. The holder of them could not recover in this suit without putting them in testimony; and manifestly it was error to reject them.
The judgment will therefore be reversed and the cause remanded.